DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Wight Todd on 03/04/2021.
The application has been amended as follows: 
1.    A connection system for establishing one or more electrical connections through a barrier, the system comprising: a first connector including: a first-connector housing defining a cavity; a cable extending from a slideable end piece having a first electrical lead coupled to a distal-end portion of the first-connector housing; and at least a first piercing element connected to the first electrical lead, the first piercing element configured to enter the cavity and pierce the barrier when the barrier is disposed in the cavity and the slideable end piece is advanced toward a proximal-end portion of the first-connector housing during a transition from a safety state to an operable state of the first connector; and a second connector including: a second-connector housing; and at least a first receptacle within the second-connector housing configured to form at least a first electrical connection of the one or more electrical connections with the first piercing element when the transition from the safety state to the operable state of the first connector is complete.
2.    The connection system of claim 1, wherein the first connector includes a pin shield over at least the first piercing element in the safety state, the pin shield 
3.    The connection system of claim 2, wherein the pin shield is coupled to a compression spring configured to resist compression when the pin shield is pushed into the slideable end piece, the compression spring configured to push the pin shield back over at least the first piercing element as the first connector is removed from the second connector during a transition from the operable state to the safety state.
4.    The connection system of claim 2, wherein the first-connector housing includes a slot opposite an opening of the cavity, the slot extending at least as far toward the proximal-end portion of the first connector housing as the pin shield extends into the cavity in the safety state.
5.    The connection system of claim 4, wherein the slot functions as a visual aid for visualizing the pin shield thereunder during at least the transition from the safety state to the operable state.
6.    The connection system of claim 1, wherein minor sides of each housing of the first-connector housing and the second-connector housing are dissimilar, each minor side of the minor sides of the first-connector housing having a matching minor side of the minor sides of the second-connector housing, thereby enforcing a single orientation of the first connector when disposing the first connector over the second connector.
7.    The connection system of claim 1, wherein the first piercing element is a jack plug having a needle-like tip electrical contact, a ring electrical contact, and a sleeve electrical contact, the tip electrical contact connected to the first electrical lead, the ring 
8.    The connection system of claim 7, wherein the first receptacle is a jack having complementary electrical contacts to the tip electrical contact, the ring electrical contact, and the sleeve electrical contact of the jack plug.
9.    The connection system of claim 1, further comprising: a second piercing element and a third piercing element respectively connected to a second electrical lead and a third electrical lead of the cable, each piercing element of the first, second, and third piercing elements configured to pierce the barrier in a different location than the other piercing elements; and a second receptacle and a third receptacle within the second-connector housing configured to form at least a second electrical connection and a third electrical connection of the one or more electrical connections respectively with the second piercing element and the third piercing element when the first connector is disposed over the second connector with the barrier therebetween.
10.	 A connection system for establishing a plurality of electrical connections through a drape, the system comprising: a tether connector coupled to a stylet configured to be removably disposed in a catheter, the tether connector including: a tether-connector housing defining a cavity; a cable extending from a slideable end piece coupled to a distal-end portion of the tether-connector housing; and a plurality of piercing elements respectively connected to a plurality of electrical leads of the cable, the piercing elements configured to enter the cavity and pierce the drape when the drape is disposed in the cavity and the slideable end piece is advanced toward a proximal-end portion of the first-connector housing during a transition from a safety state to 
11.    The connection system of claim 10, wherein the piercing elements are limited to three piercing elements, each piercing element of the piercing elements configured to pierce a sterile side of the drape in a different location than the other piercing elements.
12.    The connection system of claim 10, wherein the tether connector includes a pin shield over the piercing elements in the safety state, the pin shield configured to be pushed into the slideable end piece when the tether connector is disposed over the fin connector during the transition from the safety state to the operable state.
13.    The connection system of claim 12, wherein the pin shield is coupled to a compression spring configured to resist compression when the pin shield is pushed into the slideable end piece, the compression spring configured to push the pin shield back over the piercing elements as the tether connector is removed from the fin connector during a transition from the operable state to the safety state.
14.    The connection system of claim 13, wherein the tether-connector housing includes a slot opposite an opening of the cavity, the slot extending at least as far toward the proximal-end portion of the tether connector housing as the pin shield extends into the cavity in the safety state.

16   The connection system of claim 10, wherein minor sides of each housing of the tether-connector housing and the fin-connector housing are dissimilar, each minor side of the minor sides of the tether-connector housing having a matching minor side of the minor sides of the fin-connector housing, thereby enforcing a single orientation of the tether connector when disposing the tether connector over the fin connector.
17.    A method for establishing one or more electrical connections through a barrier, the method comprising: placing the barrier over a second connector of a connection system; aligning a first connector of the connection system with the second connector, the first connector including a first-connector housing defining a cavity and a slideable end piece coupled to a distal-end portion of the first-connector housing; disposing the first connector over the second connector with the barrier in the cavity between the first connector and the second connector; sliding the slideable end piece toward a proximal-end portion of the first-connector housing, at least a first piercing element of the first connector piercing a sterile side of the barrier and entering at least a first receptacle within the second-connector housing during the sliding; and forming the one or more electrical connections between the first piercing element of the first connector and the first receptacle of the second connector.
18.    The method of claim 17, wherein disposing the first connector over the second connector includes using an obliquely downward motion to push a pin shield 
19.    The method of claim 18, further comprising visualizing the pin shield being pushed into the slideable end piece through a slot of the first-connector housing opposite an opening of the cavity.
20.    The method of claim 17, wherein the first-connector housing includes dissimilar minor sides, the second-connector housing includes dissimilar minor sides, and the aligning includes matching each minor side of the minor sides of the first-connector housing with a matching minor side of the minor sides of the second-connector housing, thereby enforcing a single orientation of the first connector to the second connector.
21.    The method of claim 17, wherein piercing the sterile side of the barrier with the first piercing element includes simultaneously piercing the sterile side of the barrier in two other locations with a second piercing element and a third piercing adjacent the first piercing element.
22.    The method of claim 17, further comprising: disposing a stylet in a catheter, the first connector being a tether connector coupled to the stylet; and sensing a location of a tip of the catheter in a patient, the second connector being a fin connector of a tip-location sensor on a chest of the patient under the barrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG K DINH/           Primary Examiner, Art Unit 2831